EXHIBIT 10.1

Execution Version                                

 

 

 

Published CUSIP Number:                                         

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 23, 2009

among

MATTEL, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

THE ROYAL BANK OF SCOTLAND PLC,

WELLS FARGO BANK, N.A.

and

SOCIÉTÉ GÉNÉRALE,

as Co-Syndication Agents

and

CITICORP USA, INC.,

MIZUHO CORPORATE BANK, LTD.

and

MERCHANTS AND TRADERS TRUST COMPANY,

as Co-Managing Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page ARTICLE I.  

DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

  Amendment and Restatement    1

1.02

  Certain Defined Terms    3

1.03

  Other Interpretive Provisions    18

1.04

  Accounting Terms    19

1.05

  Rounding    19

1.06

  References to Agreements and Laws    19

1.07

  Times of Day    19 ARTICLE II.  

THE COMMITMENTS

   20

2.01

  Loans    20

2.02

  Borrowings, Conversions and Continuations of Loans    20

2.03

  Prepayments    21

2.04

  Termination or Reduction of Commitments    22

2.05

  Repayment of Loans    22

2.06

  Interest    23

2.07

  Fees    23

2.08

  Computation of Interest and Fees    24

2.09

  Evidence of Debt    24

2.10

  Payments Generally; Administrative Agent’s Clawback    24

2.11

  Sharing of Payments by Lenders    26

2.12

  Increase in Commitments    27 ARTICLE III.  

TAXES, YIELD PROTECTION AND ILLEGALITY

   28

3.01

  Taxes    28

3.02

  Illegality    32

3.03

  Inability to Determine Rates    32

3.04

  Increased Costs; Reserves on Eurodollar Rate Loans    33

3.05

  Compensation for Losses    34

3.06

  Mitigation Obligations    35

3.07

  Survival    35 ARTICLE IV.  

CONDITIONS PRECEDENT

   35

 

i



--------------------------------------------------------------------------------

4.01

  Conditions to Effectiveness    35

4.02

  Conditions to All Loans    37

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

   38

5.01

  Organization and Powers    38

5.02

  Good Standing    38

5.03

  Material Subsidiaries    38

5.04

  Authorization of Borrowing    38

5.05

  No Conflict    38

5.06

  Governmental Consents    38

5.07

  Binding Obligation    39

5.08

  Financial Condition    39

5.09

  Changes, Etc    39

5.10

  Title to Properties    39

5.11

  Litigation; Adverse Facts    39

5.12

  Payment of Taxes    40

5.13

  Agreements    40

5.14

  Performance    40

5.15

  Governmental Regulation    40

5.16

  Employee Benefit Plans    40

5.17

  Environmental Matters    41

5.18

  Disclosure    41

5.19

  Subordination Agreements    41

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

   42

6.01

  Financial Statements    42

6.02

  Certificates; Other Information    42

6.03

  Notices    44

6.04

  Corporate Existence, etc    45

6.05

  Payment of Taxes and Claims; Tax Consolidation    45

6.06

  Maintenance of Properties; Insurance    45

6.07

  Inspection of Property and Books and Records    46

6.08

  Use of Proceeds of Loans    46

 

ii



--------------------------------------------------------------------------------

6.09

  Environmental Laws    46

6.10

  Subordination Agreements    46

6.11

  Compliance with Laws    46

6.12

  Additional Guarantors    46

ARTICLE VII.

 

NEGATIVE COVENANTS

   47

7.01

  Indebtedness    47

7.02

  Liens    47

7.03

  Restriction on Fundamental Changes    48

7.04

  Sale or Discount of Receivables    48

7.05

  Leverage Ratio    49

7.06

  Interest Coverage Ratio    49

7.07

  Margin Regulations    49

7.08

  Independence of Covenants    49

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

   49

8.01

  Events of Default    49

8.02

  Remedies    52

8.03

  Application of Funds    52

8.04

  Rights Not Exclusive    52

ARTICLE IX.

 

ADMINISTRATIVE AGENT

   53

9.01

  Appointment and Authority    53

9.02

  Rights as a Lender    53

9.03

  Exculpatory Provisions    53

9.04

  Reliance by Administrative Agent    54

9.05

  Delegation of Duties    54

9.06

  Resignation of Administrative Agent    54

9.07

  Non-Reliance on Administrative Agent and Other Lenders    55

9.08

  No Other Duties, Etc    55

9.09

  Administrative Agent May File Proofs of Claim    56

9.10

  Guaranty Matters    56

ARTICLE X.

 

MISCELLANEOUS

   56

10.01

  Amendments, Etc.    56

 

iii



--------------------------------------------------------------------------------

10.02

  Notices; Effectiveness; Electronic Communication    58

10.03

  No Waiver; Cumulative Remedies; Enforcement    60

10.04

  Expenses; Indemnity; Damage Waiver    60

10.05

  Payments Set Aside    62

10.06

  Successors and Assigns.    62

10.07

  Treatment of Certain Information; Confidentiality    65

10.08

  Set-off    66

10.09

  Interest Rate Limitation    67

10.10

  Counterparts; Integration; Effectiveness    67

10.11

  Survival of Representations and Warranties    67

10.12

  Severability    68

10.13

  Replacement of Lenders    68

10.14

  Defaulting Lenders    69

10.15

  Applicable Law    72

10.16

  Waiver of Right to Trial by Jury    72

10.17

  No Advisory or Fiduciary Responsibility    72

10.18

  Electronic Execution of Assignments and Certain Other Documents    73

10.19

  USA PATRIOT Act Notice    73 SIGNATURES    S-1

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.01   Commitments and Applicable Percentages 5.03   Material Subsidiaries of
the Company 5.11   Material Litigation 7.02   Certain Liens 10.02  
Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

  Form of A   Loan Notice B   Note C   Compliance Certificate D   Assignment and
Assumption E   Guaranty F   Opinions G   Guarantor Subordination Agreement

 

v



--------------------------------------------------------------------------------

MATTEL, INC.

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is dated as
of March 23, 2009, and is entered into by and among MATTEL, INC., a Delaware
corporation (the “Company”), THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE
PAGES HEREOF and each financial institution from time to time party hereto as a
lender (individually referred to herein as a “Lender” and collectively as the
“Lenders”), and BANK OF AMERICA, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), BANC OF AMERICA SECURITIES LLC,
as sole lead arranger and sole book manager (in such capacity, the “Arranger”),
The Royal Bank of Scotland, Plc, Wells Fargo Bank, N.A. and Société Générale, as
co-syndication agents (in such capacity, the “Syndication Agents”) and Citicorp
USA, Inc., Mizuho Corporate Bank, Ltd. and Merchants & Traders Trust Company, as
co-managing agents (in such capacity, the “Managing Agents”).

PRELIMINARY STATEMENTS

A. The Company, certain of the Lenders (the “Existing Lenders”) and the
Administrative Agent entered into that certain Third Amended and Restated Credit
Agreement dated as of March 23, 2005 (the “Existing Credit Agreement”), pursuant
to which the Existing Lenders agreed to make certain credit facilities available
to the Company in accordance with the terms thereof.

B. The Company, the Lenders and the Administrative Agent desire to amend and
restate the Existing Credit Agreement in its entirety on the terms and
conditions set forth herein.

In consideration of the premises and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Company, the
Lenders and the Administrative Agent agree to amend and restate the Existing
Credit Agreement in its entirety as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Amendment and Restatement. In order to facilitate this amendment and
restatement and otherwise to effectuate the desires of the Company, the
Administrative Agent and the Lenders agree:

(a) The Company, the Administrative Agent and the Lenders hereby agree that, on
the Closing Date, the terms and provisions of the Existing Credit Agreement
shall be and hereby are amended and restated in their entirety by the terms,
conditions and provisions of this Agreement, and the terms and provisions of the
Existing Credit Agreement, except as otherwise expressly provided herein, shall
be superseded by this Agreement.

(b) Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.01, and of any related “Loan
Documents” (as

 

1



--------------------------------------------------------------------------------

such term is defined in the Existing Credit Agreement and referred to herein,
individually or collectively, as the “Prior Loan Documents”), (i) all
Obligations (as defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement and other Prior Loan Documents (the “Existing
Obligations”) shall continue as Obligations hereunder to the extent not repaid
on the Closing Date, and (ii) each of this Agreement and the Notes and any other
Loan Document (as defined herein) that is amended and restated in connection
with this Agreement is given as a substitution for, and not as a payment of, the
indebtedness, liabilities and Existing Obligations of the Company under the
Existing Credit Agreement or any other Prior Loan Document and (iii) neither the
execution and delivery of such documents nor the consummation of any other
transaction contemplated hereunder is intended to constitute a novation of the
Existing Credit Agreement or of any of the other Prior Loan Documents or any
obligations thereunder. On the Closing Date: (1) all Loans owing by the Company
and outstanding under the Existing Credit Agreement shall continue as Loans
hereunder and shall constitute advances hereunder, (2) all Base Rate Loans under
the Existing Credit Agreement and not converted into Eurodollar Rate Loans shall
accrue interest at the Base Rate hereunder, and (3) the Interest Periods for all
Eurodollar Rate Loans outstanding under the Existing Credit Agreement shall be
terminated, the Company shall pay all accrued interest with respect to such
Loans, together with any additional amounts required by Section 3.05 of the
Existing Credit Agreement (unless waived by the applicable Lender), and the
Company shall furnish to the Administrative Agent Loan Notices selecting the
interest rates for existing Loans.

(c) The parties hereby agree that, on the Closing Date, the Commitments shall be
as set forth in Schedule 2.01 and the outstanding principal amount of any Loans
and portion of any Purchasers’ Investment under the Existing Credit Agreement
and the Receivables Purchase Agreement shall be reallocated in accordance with
such Commitments and the requisite assignments shall be deemed to be made in
such amounts by and between the Lenders and the Purchasers and from each Lender
to each other Lender and from each Purchaser to each other Purchaser, as
applicable, with the same force and effect as if such assignments were evidenced
by applicable Assignments and Assumptions (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement and the Receivables Purchase
Agreement. Notwithstanding anything to the contrary in Section 10.10 of the
Existing Credit Agreement or Section 10.06 of this Agreement, no other documents
or instruments, including any Assignment and Assumption, shall be executed in
connection with these assignments (all of which requirements are hereby waived),
and such assignments shall be deemed to be made with all applicable
representations, warranties and covenants as if evidenced by an Assignment and
Assumption. On the Closing Date, the Lenders and Purchasers shall make all
necessary cash settlement in full with each other Lender (and with the Existing
Lenders under the Existing Credit Agreement whose Commitments thereunder are
being terminated) and Purchaser (and with the Purchasers under the Receivables
Purchase Agreement whose Purchaser Commitments thereunder are being terminated),
respectively, either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, with respect to all assignments,
reallocations and other changes in the Commitments (as such term is defined in
the Existing Credit Agreement) such that after giving effect to such settlements
each Lender’s and each Purchaser’s Applicable Percentage shall be as set forth
on Schedule 2.01.

 

2



--------------------------------------------------------------------------------

1.02 Certain Defined Terms. The following terms used in this Agreement shall
have the following meanings:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Company and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by or under common control with, that Person.
For the purposes of this definition, “control” (including with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Fourth Amended and Restated Credit Agreement, as it may
hereafter be amended, supplemented, restated or otherwise modified from time to
time.

“Amendment No. 3 to Purchase and Sale Agreement” means Amendment No. 3 to First
Amended and Restated Purchase and Sale Agreement dated as of the date hereof, by
and among Mattel Sales and Fisher-Price, as Sellers, Mattel Factoring, Inc., as
Buyer, and the Company, as Servicer and Guarantor.

“Amendment No. 3 to Receivables Purchase Agreement” means Amendment No. 3 to
First Amended and Restated Receivables Purchase Agreement dated as of the date
hereof, by and among Mattel Factoring, Inc., as Transferor, the Company, as
Servicer, the Purchasers party thereto and the Administrative Agent.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable. Each Lender’s
Applicable Percentage hereunder shall at all times be equal to its Percentage as
a Purchaser under the Receivables Purchase Agreement.

 

3



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

Applicable Rate

 

Pricing Level

  

Debt Rating

S&P/Moody’s/Fitch

   Commitment
Fee     Applicable Rate
for Eurodollar
Rate Loans     Applicable Rate
for Base Rate
Loans  

1

   ³ A- / A3 / A    0.250 %   2.500 %   2.000 %

2

   BBB+ / Baa1 / BBB+    0.375 %   2.750 %   2.250 %

3

   BBB / Baa2 / BBB    0.500 %   3.000 %   2.500 %

4

   BBB- / Baa3 / BBB-    0.625 %   3.250 %   2.750 %

5

   < BBB- / Baa3 / BBB-    0.750 %   3.500 %   3.000 %

If the Company has three Debt Ratings, and any or all of such Debt Ratings are
at different Pricing Levels, then the Pricing Level applicable to the second
highest of the Debt Ratings shall apply. If the Company has only two Debt
Ratings, and such Debt Ratings are (i) at the same Pricing Level, then such
Pricing Level shall apply, (ii) at Pricing Levels that differ by only one level,
then the Pricing Level applicable to the higher of the Debt Ratings shall apply,
and (iii) at Pricing Levels that differ by more than one level, then the Pricing
Level that is one level lower (with Pricing Level 1 being the highest and
Pricing Level 5 being the lowest) than the Pricing Level applicable to the
higher Debt Rating shall apply. If the Company has only one Debt Rating, then
the Pricing Level applicable to such Debt Rating shall apply. If the Company has
no Debt Rating, then Pricing Level 5 shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating(s)
specified in the certificate delivered pursuant to Section 4.01(a)(xi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in any Debt Rating shall be effective during the period
commencing on the date of delivery by the Company to the Administrative Agent of
notice thereof pursuant to Section 6.03(c) and ending on the date immediately
preceding the effective date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

 

4



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the Base Rate due
to a change in the “prime rate” or the Federal Funds Rate shall take effect at
the opening of business on the day specified in the public announcement of such
change in the “prime rate” or the Federal Funds Rate, respectively. For the
purposes of clause (c) above, the Eurodollar Rate shall be determined daily and
any change shall take effect on the day of such change.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, California or in the state where the Administrative Agent’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

“Capital Assets” means, as at any date of determination, those assets of a
Person that would, in conformity with GAAP, be classified as property, plant or
equipment on the balance sheet of that Person.

“Capital Lease” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which would, in
conformity with GAAP, be required to be accounted for as a capital lease on the
balance sheet of that Person other than, in the case of the Company or any of
its Subsidiaries, any such lease under which the Company or any of its
Subsidiaries is the lessor.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental Person
or (c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) by any Governmental Person.

 

5



--------------------------------------------------------------------------------

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 33% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a partially-diluted basis (i.e., taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Combined Purchasers’ Investments” means an amount equal to the sum of (a) the
Purchasers’ Investments under the Receivables Purchase Agreement plus (b) the
analogous amount under Other Permitted Accounts Receivable Financing Facilities
relating to the sales of accounts receivable of Domestic Subsidiaries (without
duplication for accounts receivable sold to a Subsidiary of the Company and then
sold to a third party purchaser).

“Commitment” means, as to each Lender, (a) its obligation to make Loans to the
Company pursuant to Section 2.01 and (b) its Purchaser Commitment under the
Receivables Purchase Agreement, in an aggregate amount equal to the amount set
forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto and thereto, as
applicable, as such amount may be reduced from time to time in accordance with
this Agreement.

“Company” means Mattel, Inc., a Delaware corporation.

“Compliance Certificate” means a certificate signed by a Responsible Officer
substantially in the form of Exhibit C.

 

6



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to (i) Consolidated Net
Income for such period before (A) special items, (B) minority interest and
(C) gains on reacquisition of debt, in each case for such period, plus
(ii) income taxes accrued for such period, plus (iii) interest accrued for such
period, excluding capitalized interest and without regard to interest income
plus (iv) depreciation and amortization for such period.

“Consolidated Funded Indebtedness” means, at any date of determination, for the
Company and its Subsidiaries on a consolidated basis, the sum of (a) all
obligations and liabilities, whether current or long-term, for borrowed money,
(b) that portion of obligations with respect to Capital Leases which is
capitalized on the consolidated balance sheet of the Company and its
Subsidiaries, and (c) all guaranties of unconsolidated funded obligations for
borrowed money, all determined in conformity with GAAP.

“Consolidated Net Income” for any period, means the net income (or loss) of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.

“Contingent Obligation”, as applied to any Person, means, without duplication,
any direct or indirect liability, contingent or otherwise, of that Person
(i) with respect to any indebtedness, lease, dividend or other obligation of
another if the primary purpose or intent thereof by the Person incurring the
Contingent Obligation is to provide assurance to the obligee of such obligation
of another that such obligation of another will be paid or discharged, or that
any agreements relating thereto will be complied with, or that the holders of
such obligation will be protected (in whole or in part) against loss in respect
thereof or (ii) with respect to any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings. Contingent Obligations shall include, without limitation, (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another and
(b) any liability of such Person for the obligations of another through any
agreement (contingent or otherwise) (x) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (y) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another, if in the case of any agreement described under subclauses (x) or
(y) of this sentence the primary purpose or intent thereof is as described in
the preceding sentence. The amount of any Contingent Obligation shall be equal
to the amount of the obligation so guaranteed or otherwise supported. The amount
of any Contingent Obligation denominated in a currency other than Dollars shall
be equal to the amount in such currency which would be of equal value to the
corresponding amount in Dollars of such Contingent Obligation.

“Contractual Obligation”, as applied to any Person, means any provision of any
security issued by that Person or of any material written indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject.

 

7



--------------------------------------------------------------------------------

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P, Moody’s or Fitch (collectively, the “Debt Ratings”) of the
Company’s non-credit-enhanced, senior unsecured long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” has the meaning specified in Section 10.14(b).

“Distress Event” has the meaning specified in Section 10.14(b).

“Distressed Person” has the meaning specified in Section 10.14(b).

“Dollars” means lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary of the Company that is organized under
the laws of any political subdivision of the United States of America.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Claims” means all claims, however asserted, by any Governmental
Person or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Person, in each case relating
to environmental, health, safety and land use matters.

“ERISA” means, at any time, the Employee Retirement Income Security Act of 1974,
as amended from time to time and any successor statute, and the rules and
regulations promulgated thereunder.

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414 of the
Internal Revenue Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations by the
Company or an ERISA Affiliate that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate a Pension Plan under Section 4041(c) of ERISA by the Company or any
ERISA Affiliate with the PBGC, the treatment of a Plan amendment as a
termination under Section 4041(c) of ERISA, or the commencement of proceedings
by the PBGC to terminate a Pension Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; or (f) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Company or any ERISA
Affiliate, if the event described in subsections (a) through (f) above results
in liability to the Company or an ERISA Affiliate in excess of $125,000,000.

“Eurodollar Rate” means,

(a) with respect to each Eurodollar Rate Loan, for any Interest Period with
respect to a Eurodollar Rate Loan, the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan, the rate per
annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time on the
date of determination (provided that if such day is not a Business Day, the next
preceding Business Day) for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to

 

9



--------------------------------------------------------------------------------

be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained by Bank of America and with a term equal to one month
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to subsection (a) of the definition of “Eurodollar Rate”.

“Event of Default” means any of the events set forth in Section 8.01.

“Exchange Act” means, at any time, the Securities Exchange Act of 1934, as
amended from time to time, and any successor statute, and the rules and
regulations promulgated thereunder.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Company hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it (in lieu of net
income Taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which the Company is located,
(c) any backup withholding tax that is required by the Internal Revenue Code to
be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Company under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to provide a form
entitling it to complete exemption from withholding pursuant to clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Company with
respect to such withholding tax pursuant to Section 3.01(a)(ii).

“Existing Credit Agreement” has the meaning set forth in Recital A hereto.

“Existing Lenders” has the meaning set forth in Recital A hereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

10



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereof.

“Fee Letter” means the letter agreement, dated February 17, 2009, among the
Company, the Administrative Agent and the Arranger.

“Fisher-Price” means Fisher-Price, Inc., a Delaware corporation.

“Fitch” means Fitch ICBA or any successor thereto.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Company is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Person” means the government of the United States or any foreign
government or the government of any state or locality therein, any political
subdivision or any governmental, quasi-governmental, judicial, public or
statutory instrumentality, authority, body or entity, or other regulatory
bureau, authority, body or entity of the United States, any foreign government
or any state or locality therein, including the Federal Deposit Insurance
Company, the Comptroller of the Currency or the Federal Reserve Board.

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders
and each co-agent or sub-agent appointed by the Administrative Agent from time
to time pursuant to Section 9.05.

“Guarantor” means, individually or collectively as the context may require,
Fisher-Price, Mattel Sales and each other Domestic Subsidiary that is a Material
Subsidiary of the Company that becomes a Guarantor.

“Guarantor Subordination Agreement” means a Guarantor Subordination Agreement
substantially in the form of Exhibit G attached hereto, executed and delivered
by a Guarantor and one or more of its Affiliates, as required by Section 6.10,
as it may hereafter be amended, supplemented, restated, amended and restated or
otherwise modified from time to time.

 

11



--------------------------------------------------------------------------------

“Guaranty” means the Second Amended and Restated Continuing Guaranty made by the
Guarantors in favor of the Guaranteed Parties, substantially in the form of
Exhibit E, as supplemented from time to time by execution and delivery of
Guaranty Joinder Agreements pursuant to Section 6.12 or otherwise.

“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Subsidiary to the Administrative Agent pursuant to Section 6.12.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money, (ii) that portion of obligations with respect
to Capital Leases which is required to be capitalized on a balance sheet in
conformity with GAAP, (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money,
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services which purchase price is (y) due more than twelve months
from the date of incurrence of the obligation in respect thereof, or
(z) evidenced by a promissory note and (v) all indebtedness secured by any Lien
on any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
non-recourse to the credit of that Person. The amount of any Indebtedness shall
be the principal amount of and all interest, premium, if any, and other fees and
expenses accrued on any of the foregoing.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date (x) seven days (a “Seven Day
Interest Period”) or (y) one, two, three or six months thereafter, as
applicable, as selected by the Company in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

12



--------------------------------------------------------------------------------

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and the rules and regulations
promulgated thereunder.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Person charged with
the enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Person, in each case whether
or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, and any lease in the nature thereof, and any agreement to give any
kind of security interest).

“Loan Documents” means this Agreement, each Note, the Guaranty (including each
Guaranty Joinder Agreement), each Guarantor Subordination Agreement and the Fee
Letter.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, the Company and the Guarantors.

“Loans” has the meaning set forth in Section 2.01.

“Margin Stock” has the meaning assigned to the term “Margin Stock” in Regulation
U of the Federal Reserve Board as in effect from time to time.

“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, properties, liabilities, assets or condition (financial or
otherwise) of the Company and its Subsidiaries, taken as a whole, or (b) a
material impairment of the ability of the Company to perform the Obligations or
of the Lenders to enforce the Obligations.

 

13



--------------------------------------------------------------------------------

“Material Subsidiary” means Mattel Sales, Fisher-Price or any other Subsidiary
of the Company which meets any of the following conditions:

(a) the Company’s and its Subsidiaries’ investments in, and advances to, the
Subsidiary exceed 10 percent of the total assets of the Company and its
Subsidiaries consolidated as of the end of the most recently completed fiscal
year (for a proposed business combination to be accounted for as a pooling of
interests, this condition is also met when the number of common shares exchanged
or to be exchanged by the Company exceeds 10 percent of its total common shares
outstanding at the date the combination is initiated); or

(b) the Company and its other Subsidiaries’ proportionate share of the total
assets (after intercompany eliminations) of the Subsidiary exceeds 10 percent of
the total assets of the Company and its Subsidiaries consolidated as of the end
of the most recently completed fiscal year; or

(c) the Company and its other Subsidiaries’ equity in the income from continuing
operations before income taxes, extraordinary items and cumulative effect of a
change in accounting principles of the Subsidiary exceeds 10 percent of such
income of the Company and its Subsidiaries consolidated for the most recently
completed fiscal year.

For purpose of meeting the prescribed income test the following guidance should
be applied:

(i) When a loss has been incurred by either the Company and its Subsidiaries
consolidated or the tested Subsidiary, but not both, the equity in the income or
loss of the tested Subsidiary should be excluded from the income of the Company
and its Subsidiaries consolidated for purposes of the computation.

(ii) If income of the Company and its Subsidiaries consolidated for the most
recent fiscal year is at least 10 percent lower than the average of the income
for the last five fiscal years, such average income should be substituted for
purposes of the computation. Any loss years should be omitted for purposes of
computing average income.

(iii) Where the test involves combined entities, as in the case of determining
whether summarized financial data should be presented, entities reporting losses
shall not be aggregated with entities reporting income.

“Mattel Sales” means Mattel Sales Corp., a California corporation.

“Maturity Date” means (a) March 23, 2012, or (b) such earlier date upon which
the Commitments are terminated in accordance with the terms hereof. At no time
shall the Maturity Date be earlier than the Facility Termination Date under and
as defined in the Receivables Purchase Agreement.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan (as such term is defined in
Section 4001(a)(3) of ERISA), which is subject to Title IV of ERISA and is
maintained for the employees of the Company or any ERISA Affiliate.

 

14



--------------------------------------------------------------------------------

“Non-Priority Indebtedness” means Indebtedness which (a) is not senior to the
Obligations, (b) does not have any priority of payment over the Obligations or
(c) is not secured by Liens on any of the Company’s or any Subsidiary’s assets.

“Note” means a promissory note of the Company payable to the order of a Lender
substantially in the form of Exhibit B hereto, evidencing the Loans made by such
Lender to the Company.

“Obligations” means (a) all obligations of every nature of any Loan Party from
time to time owed to the Administrative Agent, the Lenders or any other Person
required to be indemnified hereunder, or any of them, under any Loan Document,
in each case whether direct or indirect and (b) all obligations of every nature
of any Seller Party (as defined in the Receivables Purchase Agreement) from time
to time owed to the Administrative Agent, the Purchasers or any other Person
required to be indemnified thereunder, or any of them, under any Transaction
Document, in each case including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Other Permitted Accounts Receivable Financing Facility” means a financing
arrangement (other than the Receivables Purchase Agreement and the Purchase and
Sale Agreement) entered into in the ordinary course of business under which
accounts receivable of any Loan Party or any other Subsidiary are periodically
sold directly to third party purchasers, or sold to a Subsidiary of the Company
formed for such purpose which in turn sells such accounts receivable to third
party purchasers; provided, however, that in connection with any such financing
arrangement:

(a) there is no recourse to the Company or any of its Subsidiaries on account of
the creditworthiness of the obligor on such accounts receivable; and

(b) no negative pledge or Lien is created on any accounts receivables not
actually sold or discounted.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means on any date the aggregate outstanding principal
amount of Loans after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.

“Participant” has the meaning set forth in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

 

15



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
subject to Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Percentage” has the meaning set forth in the Receivables Purchase Agreement.

“Person” means any individual, partnership, corporation (including a business
trust), joint stock company, joint venture, trust, bank, trust company,
unincorporated association or other entity or a government or any agency or
political subdivision thereof.

“Plan” means any employee plan which is subject to Section 412 of the Internal
Revenue Code and which is maintained for employees of the Company or any ERISA
Affiliate of the Company other than a Multiemployer Plan.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase and Sale Agreement” means the First Amended and Restated Purchase and
Sale Agreement dated as of March 20, 2002, among the sellers party thereto, the
Company, as servicer and guarantor, and Mattel Factoring, Inc., as the buyer
thereunder, as amended by Amendment No. 1 to First Amended and Restated Purchase
and Sale Agreement dated as of March 19, 2004, Amendment No. 2 to First Amended
and Restated Purchase and Sale Agreement dated as of March 23, 2005, and
Amendment No. 3 to Purchase and Sale Agreement, and as it may hereafter be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time in accordance with its terms.

“Purchasers” has the meaning set forth in the Receivables Purchase Agreement.

“Purchaser Commitment” means, for each Lender, the amount set forth opposite
such Lender’s name under “Purchaser Commitment” on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender becomes a party thereto,
as such amount may be reduced from time to time in accordance with this
Agreement and the Receivables Purchase Agreement. The Purchaser Commitment is
part of, and not in addition to, the Commitment of each such Lender.

“Purchasers’ Investment” has the meaning set forth in the Receivables Purchase
Agreement.

“Purchasers’ Investment Limit” has the meaning set forth in the Receivables
Purchase Agreement and shall be equal to the lesser of the Aggregate Commitments
and $300,000,000, as such amount may be reduced pursuant to the Receivables
Purchase Agreement. The Purchasers’ Investment Limit is part of, and not in
addition to, the Aggregate Commitments.

 

16



--------------------------------------------------------------------------------

“Receivables Purchase Agreement” means the First Amended and Restated
Receivables Purchase Agreement dated as of March 20, 2002, among Mattel
Factoring, Inc., as Transferor, the Company, as Servicer, and the Purchasers
party thereto, as amended by Amendment No. 1 to First Amended and Restated
Receivables Purchase Agreement dated as of March 19, 2004, Amendment No. 2 to
First Amended and Restated Receivables Purchase Agreement dated as of March 23,
2005, and Amendment No. 3 to Receivables Purchase Agreement, and as it may
hereafter be amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with its terms.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the federal
securities laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Aggregate Commitments have been
terminated, Lenders holding in the aggregate more than 50% of all Loans and
Purchasers’ Investment; provided that, as set forth in Section 10.14, the
Commitment of, and the outstanding principal amount of any Loans and portion of
Purchasers’ Investment held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, any vice president or
controller of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Securities Act” means, at any time, the Securities Act of 1933, as amended from
time to time, and any successor statute, and the rules and regulations
promulgated thereunder.

“Seven Day Interest Period” has the meaning specified in the definition of
“Interest Period”.

“Subsidiary” means any corporation, association or other business entity of
which more than 50% of the total voting power of shares of stock entitled to
vote in the election of directors, managers or trustees thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more of the
other Subsidiaries of that Person or a combination thereof.

 

17



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Person, including any interest, additions to tax or
penalties applicable thereto.

“Termination Event” has the meaning set forth in the Receivables Purchase
Agreement.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transaction Documents” has the meaning set forth in the Receivables Purchase
Agreement.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess (if any) of a Pension Plan’s
“funding target” (as such term is defined in Section 430 of the Internal Revenue
Code), over such Pension Plan’s “value of plan assets” (as such term is defined
in Section 430 of the Internal Revenue Code), determined as of the valuation
date of the most recent actuarial valuation of such Pension Plan in accordance
with the assumptions used for funding the Pension Plan pursuant to Section 412
of the Internal Revenue Code for the applicable plan year.

“United States” and “U.S.” mean the United States of America.

1.03 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Section, Exhibit and Schedule references are to the Loan Document in which
such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

18



--------------------------------------------------------------------------------

1.04 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the financial
statements referred to in Section 5.08, except as otherwise specifically
prescribed herein

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination (for financial or accounting purposes) of any amount for the
Company and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Company is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.

1.05 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Loan Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.07 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

 

19



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS

2.01 Loans. Each Lender hereby severally agrees, on any Business Day during the
Availability Period, (a) to make loans (each such loan, a “Loan”) to the Company
from time to time on the terms and conditions set forth in this Agreement and
(b) to purchase receivables on the terms and conditions set forth in the
Receivables Purchase Agreement; provided, however, that after giving effect to
any Borrowing, (i) the sum of the Total Outstandings plus the aggregate
outstanding amount of Purchasers’ Investments shall not exceed the Aggregate
Commitments; (ii) the aggregate outstanding amount of Purchasers’ Investment
shall not exceed the Purchasers’ Investment Limit; (iii) the aggregate
Outstanding Amount of the Loans of any Lender plus such Lender’s Percentage of
the aggregate outstanding amount of Purchasers’ Investment in its capacity as a
Purchaser under the Receivables Purchase Agreement shall not exceed such
Lender’s Commitment; (iv) each Lender’s Percentage of the aggregate outstanding
amount of Purchasers’ Investments in its capacity as a Purchaser under the
Receivables Purchase Agreement shall not exceed its Purchaser Commitment; and
(v) each Lender’s Applicable Percentage hereunder shall at all times be equal to
such Lender’s Percentage under, and as defined in, the Receivables Purchase
Agreement. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Company may borrow under this
Section 2.01, prepay pursuant to Section 2.03 and reborrow pursuant to this
Section 2.01. Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
(i) 9:00 a.m. three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) 9:00 a.m. on the requested
date of any Borrowing of Base Rate Loans. Each telephonic notice by the Company
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Company. Each Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $500,000 in excess thereof. Each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $500,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Company is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Company fails to specify a Type of Loan in a Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any

 

20



--------------------------------------------------------------------------------

such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Company requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify (and in any event within two hours of receipt thereof) each Lender of the
amount of its Applicable Percentage of the applicable Loans, and if no timely
notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 11:00 a.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Borrowing, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Company in like funds as received by the Administrative Agent either by
(i) crediting the account of the Company on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Company.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be made as, converted to
or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than (i) five Interest Periods that are not Seven Day Interest
Periods and (ii) two Seven Day Interest Periods in effect with respect to Loans.

2.03 Prepayments.

(a) The Company may, upon written notice or telephonic notice confirmed in
writing to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such written or telephonic notice must be received by the
Administrative Agent not later than 9:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $3,000,000 or a whole multiple of $500,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in

 

21



--------------------------------------------------------------------------------

excess thereof or, in each of clause (ii) and (iii) above, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid and,
if Eurodollar Rate Loans are to be repaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender (by telecopy, telex,
other electronic means or telephone) of its receipt of each such notice, and of
the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Except as set forth in Section 10.14,
each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages.

(b) If for any reason the sum of Total Outstandings plus the aggregate amount of
Purchasers’ Investment at any time exceeds the Aggregate Commitments then in
effect, then the Company shall immediately prepay Loans in an aggregate amount
equal to such excess.

2.04 Termination or Reduction of Commitments.

(a) The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 9:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Company shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the sum of the Total Outstandings plus the aggregate amount of
Purchasers’ Investment would exceed the Aggregate Commitments, and (iv) if,
after giving effect to any reduction of the Aggregate Commitments, the
Purchasers’ Investment Limit exceeds the amount of the Aggregate Commitments,
such Purchasers’ Investment Limit shall be automatically reduced by the amount
of such excess. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

(b) Any reduction or termination of the Purchasers’ Investment Limit pursuant to
the Receivables Purchase Agreement shall automatically and concurrently reduce
the Purchasers’ Investment Limit (but not the Aggregate Commitment) for purposes
of this Agreement to an amount equal to such Purchasers’ Investment Limit, as so
reduced, or terminate the Purchasers’ Investment Limit, as the case may be.

2.05 Repayment of Loans. The Company shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Loans outstanding on such date.

 

22



--------------------------------------------------------------------------------

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Company
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Company shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.07 Fees.

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Total Outstandings
plus (ii) the aggregate outstanding amount of Purchasers’ Investments. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

23



--------------------------------------------------------------------------------

(b) Other Fees. (i) The Company shall pay to the Arranger and the Administrative
Agent, for the account of the Lenders or for their own respective accounts, as
applicable, fees in the amounts and at the times specified in the Fee Letter.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(ii) The Company shall pay to the Administrative Agent such fees as may from
time to time be agreed upon between the Company and the Administrative Agent.

2.08 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined with reference to the
Eurodollar Rate as set forth in clause (c) of the definition of “Base Rate”)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.10(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Company and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Company
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Company shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Company shall be made without
condition or deduction for any counterclaim, defense, recoupment or set-off.
Except as otherwise expressly provided herein, all payments by the Company
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 11:00 a.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
11:00 a.m. shall be deemed received on the

 

24



--------------------------------------------------------------------------------

next succeeding Business Day and any applicable interest or fee shall continue
to accrue. Subject to the provisions in the definition of “Interest Period”, if
any payment to be made by the Company shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 10:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Company a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender shall pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Company to but excluding the date of payment to the
Administrative Agent at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, then the
Company shall pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Company to but excluding the date of payment to the Administrative Agent at the
interest rate applicable to the Borrowing. If the Company and the applicable
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period. Any payment by
the Company shall be without prejudice to any claim the Company may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii) Payments by Company; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Company will not make such payment, the
Administrative Agent may assume that the Company has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Company has not
in fact made such payment, then each of the Lenders

 

25



--------------------------------------------------------------------------------

severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Company by the Administrative Agent because the conditions
to the applicable Borrowing set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Company pursuant to and in accordance with the express terms
of

 

26



--------------------------------------------------------------------------------

this Agreement or (y) any payment obtained by a Lender pursuant to Section 10.14
or as consideration for the assignment of or sale of a participation in any of
its Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

2.12 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default or Termination Event,
upon notice to the Administrative Agent (which shall promptly notify the
Lender(s) or potential lender(s) (which such potential lender(s) shall be
Eligible Assignees hereunder) which the Company, in consultation with the
Administrative Agent, determines to request to make all or a portion of such
increase), the Company may from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$200,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $10,000,000, (ii) the Company may increase the Aggregate
Commitments no more than ten (10) times, and (iii) the entire amount of such
increase shall be applicable only with respect to the Commitments of the Lenders
to make Loans and shall not be or result in any increase in the Purchasers’
Investment Limit. At the time of sending such notice, the Company (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender or potential lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders or potential lenders).

(b) Lender Elections to Increase. Each Lender or potential lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Commitment (provided, however, that no Lender has any obligation to
increase its Commitment, and each Lender may grant or withhold its consent to
any such increase in its Commitment in accordance with this Section 2.12 in its
sole discretion) or agrees to participate in such increase, as applicable, and,
if so, by what amount. Any Lender or potential lender not responding within such
time period shall be deemed to have declined to increase its Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld or delayed), the Company may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
Each such Eligible Assignee that executes a joinder agreement to this Agreement
shall also be required to become a Purchaser under the Receivables Purchase
Agreement.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Company shall
determine the

 

27



--------------------------------------------------------------------------------

effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Company and the
Lenders of the final allocation of such increase and the Increase Effective
Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
the Company dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of the Company certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V (except the representation and warranty
contained in Section 5.09) and the other Loan Documents are true and correct in
all material respects on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (B) no Default or Event of Default exists or shall result
from such increase. The Company shall prepay any Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.

(f) Conditions under Receivables Purchase Agreement. Notwithstanding the
provisions herein, it shall be a condition precedent to any increase in the
Aggregate Commitments under this Section 2.12 that there shall be no Yield
Periods, Purchase Rate, Purchased Interests, Purchasers’ Investments or Yield
Reserves (each as defined in the Receivables Purchase Agreement) outstanding
under the Receivables Purchase Agreement on the Increase Effective Date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.11 or 10.01 to the contrary.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Company
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes; provided, however, that if
applicable Laws require the Company or the Administrative Agent to withhold or
deduct any Tax, such Tax shall be withheld or deducted in accordance with such
Laws as determined by the Company or the Administrative Agent, as the case may
be, upon the basis of the information and documentation to be delivered pursuant
to subsection (e) below.

(ii) If the Company or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the

 

28



--------------------------------------------------------------------------------

Company or the Administrative Agent, as the case may be, shall withhold or make
such deductions as are determined by the Administrative Agent to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) the Company or the Administrative Agent, as the case
may be, shall timely pay the full amount withheld or deducted to the relevant
Governmental Person in accordance with the Internal Revenue Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Company shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.

(b) Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay any Other Taxes to the
relevant Governmental Person in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Company
shall, and does hereby, indemnify the Administrative Agent and each Lender, and
shall make payable in respect thereof within 30 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Person. The Company
shall also, and does hereby indemnify the Administrative Agent, and shall make
payable in respect thereof within 30 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection; provided that such
indemnity shall not, as to the Administrative Agent, be available to the extent
that such amount is determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Administrative Agent. A certificate as to the amount of any
such payment or liability delivered to the Company by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Company and the Administrative Agent, and
shall make payable in respect thereof within 30 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Company or the Administrative Agent) incurred by or
asserted against the Company or the Administrative Agent by any Governmental
Person as a result of the failure by such

 

29



--------------------------------------------------------------------------------

Lender to deliver, or as a result of the inaccuracy, inadequacy or deficiency
of, any documentation required to be delivered by such Lender to the Company or
the Administrative Agent pursuant to subsection (e). Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in the clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request of the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by the Company or by the
Administrative Agent to a Governmental Person as provided in this Section 3.01,
the Company shall deliver to the Administrative Agent or the Administrative
Agent shall deliver to the Company, as the case may be, the original or a
certified copy of a receipt issued by such Governmental Person evidencing such
payment, a copy of any return required by Laws to report such payment or other
evidence of such payment reasonably satisfactory to the Company or the
Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Company and to the Administrative Agent, at
the time or times prescribed by applicable Laws or when reasonably requested by
the Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Company or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Company pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Company is
resident for tax purposes in the United States:

(A) Any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Company
and the Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Company or the Administrative Agent as will enable the Company
or the Administrative Agent, as the case may be, to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements; and

(B) Each Foreign Lender that is entitled under the Internal Revenue

 

30



--------------------------------------------------------------------------------

Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:

(I) executed originals of IRS Form W-8BEN claiming eligibility for benefits of
an income tax treaty to which the United States is a party,

(II) executed originals of IRS Form W-8ECI,

(III) executed originals of IRS Form W-8IMY and all required supporting
documentation;

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Company within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
originals of IRS Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Company or the Administrative Agent,
as the case may be, to determine the withholding or deduction required to be
made.

(iii) Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Company or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted

 

31



--------------------------------------------------------------------------------

from the funds paid for the account of such Lender. If the Administrative Agent
or any Lender determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Company
or with respect to which the Company has paid additional amounts pursuant to
this Section, it shall pay to the Company an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Company under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all reasonable and actual out-of-pocket expenses
incurred by the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Person with respect to such refund), provided that the Company, upon the request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to the Company (plus any penalties, interest or other charges imposed by the
relevant Governmental Person) to the Administrative Agent or such Lender in the
event the Administrative Agent or such Lender is required to repay such refund
to such Governmental Person. This subsection shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Company or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Person has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Eurodollar Rate Loans,
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Person has imposed material restrictions on the authority of such
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans or,
if such notice relates to the unlawfulness or asserted unlawfulness of charging
interest based on the Eurodollar Rate, to make Base Rate Loans as to which the
interest rate is determined with reference to the Eurodollar Rate, shall be
suspended until such Lender notifies the Administrative Agent and the Company
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Company shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender and Base Rate Loans as to which the
interest rate is determined with reference to the Eurodollar Rate to Base Rate
Loans as to which the rate of interest is not determined with reference to the
Eurodollar Rate, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or promptly, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or Base Rate Loans. Upon any such prepayment or
conversion, the Company shall also pay accrued interest on the amount so prepaid
or converted. Before giving any notice to the Administrative Agent pursuant to
this Section 3.02, the affected Lender shall designate a different Lending
Office with respect to its Eurodollar Rate Loans or with respect to determining
or charging interest rates based upon the Eurodollar Rate, if such designation
will avoid the need for giving such notice or making such demand and will not,
in the judgment of the Lender, be illegal or otherwise disadvantageous to the
Lender.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London

 

32



--------------------------------------------------------------------------------

interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with a Base Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except, in all cases, any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except, in all cases,
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender (with a copy of such request to the
Administrative Agent), the Company will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered. Each Lender agrees to notify the Company of the
occurrence of such an increased cost event promptly after obtaining knowledge
thereof.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for

 

33



--------------------------------------------------------------------------------

such Change in Law taking into consideration such Lender’s policies with respect
to capital adequacy, by an amount which such Lender deems to be material, the
Lender shall deliver to the Company a statement of the amount necessary to
compensate such Lender for the reduction in the rate of return on its capital
attributable to such commitments (the “Capital Compensation Amount”). The Lender
shall determine the Capital Compensation Amount in good faith, using reasonable
attribution and averaging methods. The Lender shall from time to time notify the
Company of the amount so determined. As soon as practicable after any Change in
Law, each Lender seeking compensation under this Section shall submit to the
Company estimates of the Capital Compensation Amounts that would be payable as a
function of such Lender’s commitments hereunder.

(c) Certificates for Reimbursement. A certificate, in reasonable detail, of a
Lender setting forth the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Company shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 30 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Company shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Company shall pay to each Lender, as
long as such Lender shall be required by applicable Laws to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurodollar Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Company shall have received at least 30 days’
prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 30 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 30 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

34



--------------------------------------------------------------------------------

(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Company shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations. If any Lender requests compensation under
Section 3.04, or the Company is required to pay any additional amount to any
Lender or any Governmental Person for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall, as applicable, use its reasonable best efforts (consistent
with legal and regulatory restrictions) to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.

3.07 Survival. All of the Company’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness. The effectiveness of the Agreement is subject
to satisfaction of the following conditions precedent:

(a) The Company shall deliver to the Administrative Agent and Lenders (or to the
Administrative Agent for the Lenders with sufficient originally executed copies
for each Lender, except for any Notes):

(i) This Agreement, duly executed and delivered by the Company, the
Administrative Agent and all Lenders;

 

35



--------------------------------------------------------------------------------

(ii) A Note, duly executed and delivered by the Company, drawn to the order of
each Lender requesting a Note, with appropriate insertions;

(iii) Amendment No. 3 to Receivables Purchase Agreement, duly executed and
delivered by Mattel Factoring, Inc., as transferor, the Company, as servicer,
the Administrative Agent and the purchasers party thereto;

(iv) The Guaranty, duly executed and delivered by each of the Guarantors;

(v) Copies of the resolutions of the board of directors or the executive
committee of each Loan Party approving and authorizing the execution, delivery
and performance by such Loan Party of each Loan Document to which it is a party,
certified as of the Closing Date by the secretary or an assistant secretary of
such Loan Party;

(vi) Amendment No. 3 to Purchase and Sale Agreement, duly executed and delivered
by Mattel Sales and Fisher-Price, as Sellers, Mattel Factoring, Inc., as Buyer,
and the Company, as Servicer and Guarantor;

(vii) A certificate of the secretary or assistant secretary of each Loan Party,
certifying the names and true signatures of the officers of such Loan Party
authorized to execute and deliver the Loan Documents to which it is a party;

(viii) The articles or certificate of incorporation or organization of each Loan
Party as in effect on the Closing Date, certified by the secretary of state of
the state of its incorporation or formation as of a recent date, and the bylaws
or operating agreement of each Loan Party as in effect on the Closing Date, in
each case, certified by the secretary or assistant secretary of such Loan Party
as of the Closing Date;

(ix) A good standing certificate for each Loan Party from the secretary of state
of its state of incorporation or formation dated as of a recent date;

(x) Executed copies of one or more favorable written opinions of a Senior
Counsel of the Company and Latham & Watkins LLP, counsel to the Company, dated
as of the Closing Date, substantially in the form of Exhibit F hereto relating
to the Loan Parties and as to such other matters as the Administrative Agent and
the Lenders may reasonably request; and

(xi) A certificate signed by a Responsible Officer certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied, (B) that
there has been no event or circumstance since the date of the audited financial
statements dated December 31, 2008 referred to in Section 5.08, which has had a
Material Adverse Effect; and (C) the current ratings on the Company’s long-term
unsecured Indebtedness by S&P, Moody’s and Fitch (to the extent rated).

(b) The Company shall have performed in all material respects all agreements
which this Agreement provides shall be performed by it on or before the Closing
Date.

 

36



--------------------------------------------------------------------------------

(c) Unless waived by the Administrative Agent, the Company shall have paid all
actual and reasonable out-of-pocket fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to All Loans. The obligation of each Lender to honor any Loan
Notice (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a) The representations and warranties of the Company contained in Article V
(except the representation and warranty contained in Section 5.09 and, in the
case of a borrowing of Loans where the aggregate principal amount of the Loans
being made on the date of such Borrowing is less than or equal to the aggregate
principal amount of Loans maturing on the date of such Borrowing, the
representation and warranty contained in Section 5.11) or any other Loan
Document shall be true, correct and complete in all material respects on and as
of the date of such Borrowing, except to the extent that such representations
and warranties expressly refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date to the same
extent as though made on and as of the date of such Borrowing.

(b) No Default or Event of Default shall exist or shall result from such
Borrowing or continuation or conversion.

(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Company shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.

 

37



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to make any extension of credit hereunder, the Company represents
and warrants to each Lender and the Administrative Agent that the following
statements are true, correct and complete:

5.01 Organization and Powers. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware;
and, except for changes in the ordinary course of business or as permitted or
contemplated by this Agreement, each of the Material Subsidiaries is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation; and each has all requisite corporate
power and authority to own and operate its properties, to carry on its business
as now conducted and proposed to be conducted and, in the case of the Company,
to enter into this Agreement and each Guarantor Subordination Agreement, to
issue the Notes and to carry out the transactions contemplated hereby and
thereby.

5.02 Good Standing. The Company and, except for changes in the ordinary course
of business or as permitted or contemplated by this Agreement, each Material
Subsidiary is in good standing wherever necessary to carry on its present
business and operations, except in jurisdictions in which the failure to be in
good standing has or will have no Material Adverse Effect.

5.03 Material Subsidiaries. Except for changes in the ordinary course of
business or as permitted or contemplated by this Agreement, Schedule 5.03 hereto
correctly sets forth the name, jurisdiction of incorporation and ownership
interest of the Company in each of its Material Subsidiaries as of the date
hereof.

5.04 Authorization of Borrowing. The execution, delivery and performance of each
Loan Document to which it is a party, the acknowledgement of each Guarantor
Subordination Agreement and the issuance, delivery and payment of the Notes have
been duly authorized by all necessary corporate action by the Company.

5.05 No Conflict. The execution, delivery and performance by the Company of this
Agreement, the acknowledgement of each Guarantor Subordination Agreement and the
issuance, delivery and payment of the Notes do not and will not (a) violate the
Restated Certificate of Incorporation or Bylaws of the Company, (b) violate any
provision of law applicable to the Company, or any material order, judgment or
decree of any court or other agency of government binding on the Company, the
violation of which would result in a Material Adverse Effect, (c) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of the Company, (d) result in or
require the creation or imposition of any material lien, security interest,
charge or encumbrance of any nature whatsoever upon any of its material
properties or assets, or (e) require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of the
Company.

5.06 Governmental Consents. The execution, delivery and performance by the
Company of each Loan Document to which it is a party and each agreement,
document, or instrument required hereunder, the acknowledgment of each Guarantor
Subordination Agreement and the issuance, delivery and payment of the Notes do
not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any Federal, state or other
governmental authority or regulatory body or other such person.

 

38



--------------------------------------------------------------------------------

5.07 Binding Obligation. This Agreement is, and each other Loan Document to
which it is a party, when executed and delivered hereunder will be, the legally
valid and binding obligations of the Company, enforceable against it in
accordance with their respective terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors’ rights generally.

5.08 Financial Condition. The Company has heretofore delivered to the Lenders a
consolidated balance sheet of the Company and its Subsidiaries for the fiscal
year ended December 31, 2008, and related consolidated statements of income,
shareholders’ equity and cash flows of the Company and its Subsidiaries for such
fiscal year, audited by PricewaterhouseCoopers LLP and all other financial
statements required to be delivered pursuant to Section 6.01. All such
statements were prepared in accordance with GAAP and fairly present the
consolidated financial position of the Company and its Subsidiaries as at the
date thereof and the consolidated results of operations and statement of cash
flow of the Company and its Subsidiaries for the period then ended. Neither the
Company nor any of its Subsidiaries has any material Contingent Obligation,
liability for taxes or long-term lease which as of the date of this Agreement,
individually or in the aggregate, would, if it became absolute, result in a
Material Adverse Effect which is not reflected in the financial statements
delivered prior to the date hereof or in the notes thereto.

5.09 Changes, Etc. Since December 31, 2008, there has been no event or events
that have, either individually or in the aggregate, resulted in a Material
Adverse Effect.

5.10 Title to Properties. The Company and its Subsidiaries have good, sufficient
and legal title to all the properties and assets reflected in the consolidated
balance sheet referred to in Section 5.08 except as set forth in said balance
sheet or in the notes thereto, except for assets acquired or disposed of in the
ordinary course of business or as otherwise permitted by this Agreement since
December 31, 2008, and except for immaterial defects in title as could not,
individually or in the aggregate, have a Material Adverse Effect.

5.11 Litigation; Adverse Facts. Except as set forth on Schedule 5.11 hereto,
there is no action, suit, proceeding or arbitration (whether or not purportedly
on behalf of the Company or any of its Subsidiaries) at law or in equity or
before or by any Federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries or any of the Company’s or such Subsidiaries’
properties which, in the reasonable judgment of the Company and its executive
officers (assuming adverse determination of facts which the Company in good
faith believes it would not successfully disprove, and considering damages which
in their best judgment is the maximum that would be awarded upon, and the
likelihood of, an adverse determination of the claim or the amount which
reflects their best judgment as to that required to be paid to settle the
claims) would result in a Material Adverse Effect and there is no basis known to
such executive officers for any such action, suit or proceeding. Neither the
Company nor any of its Subsidiaries is (i) in violation of any applicable Law
which could result in a Material Adverse Effect, or (ii) subject to or in
default

 

39



--------------------------------------------------------------------------------

with respect to any final judgment, writ, injunction, decree, rule or regulation
of any court or Federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, which
could result in a Material Adverse Effect. There is no action, suit, proceeding
or investigation pending or, to the knowledge of the Company, threatened against
or affecting the Company or any of its Subsidiaries which provides a reasonable
basis for questioning the validity or the enforceability of any Loan Document.

5.12 Payment of Taxes. All tax returns and reports of the Company and its
Material Subsidiaries required to be filed by any of them have been timely
filed, and all taxes, assessments, fees and other governmental charges upon the
Company and its Subsidiaries and upon their respective properties, assets,
income and franchises which are due and payable have been paid when due and
payable or bonded against, except to the extent permitted by Section 6.05. The
Company knows of no proposed tax assessment against it or any of its
Subsidiaries that would result in a Material Adverse Effect.

5.13 Agreements. Neither the Company nor any of its Subsidiaries is a party to
or is subject to any material agreement or instrument or charter or other
internal restriction which results in a Material Adverse Effect.

5.14 Performance. Neither the Company nor any of its Subsidiaries is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Contractual Obligation of the Company,
and no condition exists which, with the giving of notice or the lapse of time or
both, would constitute such a default, except, in any such case, where the
consequences, direct or indirect, of such default or defaults, if any, would not
result in a Material Adverse Effect.

5.15 Governmental Regulation. Neither the Company nor any of its Subsidiaries is
subject to regulation under the Federal Power Act, the Interstate Commerce Act
or the Investment Company Act of 1940 or to any Federal or state statute or
regulation limiting its ability in any material way to incur Indebtedness for
money borrowed.

5.16 Employee Benefit Plans.

(a) The Company and each of its ERISA Affiliates is in compliance in all
material respects with any applicable provisions of ERISA and the regulations
and published interpretations thereunder with respect to all Plans. Each Plan
that is intended to qualify under Section 401(a) of the Internal Revenue Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Company, nothing has occurred which would prevent,
or cause the loss of, such qualification, except to the extent any failure to
obtain or apply for such determination letter, or any such disqualification,
would not reasonably be expected to result in a Material Adverse Effect. The
Company and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Internal Revenue Code, and no application for
a funding waiver pursuant to Section 412 of the Internal Revenue Code has been
made with respect to any Plan, except to the extent any failure to make such
contributions, or any such funding waiver, would not reasonably be expected to
result in a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Person, with respect
to any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability in excess of $125,000,000;
(iii) neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA) in excess of $125,000,000; (iv) neither the Company nor any ERISA
Affiliate has participated in or participates in any Multiemployer Plan the
withdrawal from which would reasonably be expected to result in liability to the
Company or an ERISA Affiliate in excess of $125,000,000; and (v) neither the
Company nor any ERISA Affiliate has engaged in a transaction subject to
Section 4069 or 4212(c) of ERISA which would reasonably be expected to result in
liability to the Company or an ERISA Affiliate in excess of $125,000,000.

5.17 Environmental Matters. The Company conducts in the ordinary course of
business a review of the effect of existing Environmental Laws and existing
Environmental Claims on its business, operations and properties, and as a result
thereof the Company has reasonably concluded that such Environmental Laws and
Environmental Claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.18 Disclosure. No representation or warranty of the Company contained in this
Agreement or any other document, certificate or written statement furnished to
the Lenders by the Company since December 31, 2008, for use in connection with
the transactions contemplated by this Agreement as of the date of this Agreement
contains any untrue statement of a material fact or omits to state a material
fact (known to the officers of the Company in the case of any document or fact
not furnished by it) necessary in order to make the statements contained herein
or therein not misleading except to the extent that any such statement or
omission that was untrue or misleading at the time made or that subsequently
became untrue or misleading has been superseded or corrected by information
provided to the Lenders prior to the date of this Agreement. The projections and
pro forma financial information contained in such written materials are based
upon good faith estimates and assumptions believed by the Company to be
reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results. There is no fact known to the officers of the
Company as of the date of this Agreement (other than matters of a general
economic nature) which materially adversely affects the business, operations,
property, assets or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, which has not been disclosed herein or in the
written materials referred to in Section 5.08 other than as disclosed in writing
to the Lenders on or before the date hereof.

5.19 Subordination Agreements. No Guarantor has any material outstanding
Indebtedness to any Affiliate of the Company which has not signed a Guarantor
Subordination Agreement, and as of the date hereof, no Guarantor has any
outstanding Guarantor Subordination Agreement.

 

41



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

The Company agrees from the Closing Date until payment in full of all
Obligations and termination of the Aggregate Commitments and the Receivables
Purchase Agreement, unless Required Lenders shall otherwise give prior written
consent, the Company will perform all covenants in this Article VI:

6.01 Financial Statements. The Company will maintain, and cause each of its
Subsidiaries to maintain, a system of accounting established and administered in
accordance with sound business practices to permit preparation of financial
statements in conformity with GAAP. The Company will deliver to the
Administrative Agent and to each Lender:

(a) as soon as practicable and in any event not later than 55 days after the end
of each of the first three fiscal quarters of the Company, consolidated balance
sheets of the Company and its Subsidiaries as at the end of such period and for
the fiscal year to date and the related consolidated statements of income,
consolidated statements of stockholders’ equity and consolidated statements of
cash flow all in reasonable detail and certified by a Responsible Officer of the
Company that the consolidated statements (and to the best of his or her belief,
the consolidating statements) and other materials required by this clause
(a) fairly present the financial condition of the Company and its Subsidiaries
as at the dates indicated and the results of their operations for the periods
indicated, subject to changes resulting from year-end audit and normal year-end
adjustments; and

(b) as soon as practicable and in any event not later than 100 days after the
end of each fiscal year of the Company, consolidated and consolidating balance
sheets of the Company and its Subsidiaries as at the end of such year and the
related consolidated (and, as to statements of income only, consolidated and
consolidating) statements of income, stockholders’ equity and cash flow of the
Company and its Subsidiaries for such fiscal year, setting forth in each case,
in comparative form the consolidated figures for the previous year, all in
reasonable detail and (i) in the case of such consolidated financial statements,
accompanied by a report thereon of PricewaterhouseCoopers LLP or other
Registered Public Accounting Firm of recognized national standing selected by
the Company (the “Auditor”) which report shall state that such consolidated
financial statements present fairly the financial position of the Company and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flow for the periods indicated in conformity with GAAP and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards and (ii) in the case of such consolidating financial
statements, certified by the chief financial or accounting officer of the
Company.

6.02 Certificates; Other Information. The Company will deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

(a) together with each delivery of financial statements of the Company and its
Subsidiaries pursuant to Sections 6.01(a) and (b) above, a Compliance
Certificate (i) stating that the signers have reviewed the terms of this
Agreement and the Notes and have made, or caused to be made under their
supervision, a review in reasonable detail of the transactions and condition of
the Company and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that the signers do not have
knowledge of the existence as at the date of the Compliance Certificate, of any
condition or event which constitutes an Event of Default or Default, or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof, and (ii) demonstrating in reasonable detail compliance during
(to the extent required) and at the end of such accounting periods with the
restrictions contained in Sections 7.05 and 7.06;

 

42



--------------------------------------------------------------------------------

(b) together with each delivery of consolidated financial statements of the
Company and its Subsidiaries pursuant to Section 6.01(b) above, a written
statement by the independent accountants giving the report thereon (i) stating
that their audit examination has included a review of the terms of this
Agreement and the Notes as they relate to accounting matters, and (ii) stating
whether, in connection with their audit examination, any condition or event
which constitutes an Event of Default or Default has come to their attention,
and if such a condition or event has come to their attention, specifying the
nature and period of existence thereof; provided that such accountants shall not
be liable by reason of any failure to obtain knowledge of any such Event of
Default or Default that would not be disclosed in the course of their audit
examination. The Administrative Agent shall have the right, from time to time,
to discuss the affairs of the Company directly with such independent certified
public accountants;

(c) promptly upon receipt thereof, copies of all reports submitted to the
Company (including, without limitation, the Company’s Board of Directors) by the
Company’s independent accountants in connection with each annual, interim or
special audit of the consolidated financial statements of the Company made by
such accountants, including, without limitation, any comment letter submitted by
such accountants to management in connection with their annual audit; and

(d) promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent or made available generally by the
Company to its security holders or by any Subsidiary of the Company to its
security holders other than the Company or another Subsidiary, and, promptly
upon their becoming effective, and in any event within 15 days of filing, all
regular and periodic reports and all registration statements and prospectuses
that have been filed by the Company or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
Governmental Person succeeding to any of its functions, and all press releases
and other statements made available generally by the Company or any Subsidiary
to the public concerning material developments in the business of the Company
and its Subsidiaries.

Each document required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) shall be deemed to have been delivered on the date on which the
Company posts

 

43



--------------------------------------------------------------------------------

such document on the Company’s website on the Internet at the website address
listed on Schedule 10.02, or when such document is posted on the Securities and
Exchange Commission’s website at www.sec.gov or on IntraLinks; provided that the
Company shall deliver paper copies of all such documents to the Administrative
Agent or any Lender that requests the Company to deliver such paper copies until
a request to cease delivering paper copies is given by the Administrative Agent
or such Lender. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above in this
paragraph, and in any event shall have no responsibility to monitor compliance
by the Company with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Company or its securities) (each, a
“Public Lender”). The Company hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Company shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Company or
its securities for purposes of the applicable federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor”. Notwithstanding the foregoing, the
Company shall be under no obligation to mark any Borrower Materials “PUBLIC.”

6.03 Notices. The Company will promptly notify the Administrative Agent and each
Lender:

(a) promptly upon any executive officer of the Company obtaining knowledge
(i) of any condition or event which constitutes an Event of Default or Default,
or becoming aware that the Administrative Agent or any Lender has given any
notice or taken any other action with respect to a claimed Event of Default or
Default under this Agreement, (ii) of any condition or event which would be
required to be disclosed in a current report filed by the Company with the
Securities and Exchange Commission on Form 8-K (Items 1, 2, 4 and 6 of such Form
as in effect on the date hereof) if the Company were required to file such
reports under the Exchange Act, (iii) that any Person has given any notice to
the Company or any Subsidiary of the Company or taken any other action with
respect to a claimed default or event or condition of the type referred to in
Section 8.01, (iv) of the institution of any litigation which could reasonably
be expected to result in liability of the Company or any of its Subsidiaries
equal to or greater than $20,000,000

 

44



--------------------------------------------------------------------------------

or any adverse determination in any litigation involving a potential liability
of the Company or any of its Subsidiaries equal to or greater than $20,000,000,
or (v) of a Material Adverse Effect, in each case a Compliance Certificate
specifying the nature and period of existence of any such condition or event, or
specifying the notice given or action taken by such holder or Person and the
nature of such claimed default, Event of Default, Default, event or condition,
and what action the Company has taken, is taking and proposes to take with
respect thereto;

(b) promptly after the acquisition of any Material Subsidiary, notice of such
acquisition;

(c) promptly upon any executive officer of the Company obtaining knowledge,
notice of any change in any Debt Rating; and

(d) with reasonable promptness, such other information and data with respect to
the Company or any of its Subsidiaries as from time to time may be reasonably
requested by any Lender or the Administrative Agent, including any financial
reports regularly prepared by the Company for internal use.

6.04 Corporate Existence, etc. Except as permitted or not prohibited in
Section 7.03, the Company will at all times preserve and keep in full force and
effect its corporate existence and rights and franchises material to its
business and those of each of its Material Subsidiaries; provided that the
corporate existence and the rights and franchises of any Material Subsidiary may
be terminated or permitted to lapse if such termination or lapse is in the best
interest of the Company, is approved by the Board of Directors of the Company
and is not materially disadvantageous to the holder of any Note.

6.05 Payment of Taxes and Claims; Tax Consolidation. The Company will, and will
cause each of its Material Subsidiaries to, pay all taxes, assessments and other
governmental charges imposed upon it or any of its properties or assets or in
respect of any of its franchises, business, income or property before any
penalty or interest accrues thereon, and all claims (including, without
limitation, claims for labor, services, materials and supplies) for sums which
have become due and payable and which by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such charge or claim need be
paid if being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted and if such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor. The Company will not, nor will it permit any Material Subsidiary
to, file or consent to the filing of any consolidated income tax return with any
Person (other than the Company or a Subsidiary of the Company).

6.06 Maintenance of Properties; Insurance. Except as permitted or not prohibited
in Section 7.03, the Company will maintain or cause to be maintained in good
repair, working order and condition all material properties (other than obsolete
properties) used or useful in the business of the Company and its Material
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals, substitutions and replacements thereof. The Company will
maintain or cause to be maintained, with financially sound and reputable
insurers, insurance with respect to its properties and business and the
properties and business of its

 

45



--------------------------------------------------------------------------------

Material Subsidiaries against loss or damage of the kinds customarily insured
against by corporations of established reputation engaged in the same or similar
businesses and similarly situated, of such types and in such amounts as are
customarily carried under similar circumstances by such other corporations;
provided that the Company may maintain a program of self insurance for the
Company and its Material Subsidiaries in accordance with sound business
practices.

6.07 Inspection of Property and Books and Records. The Company shall maintain
and shall cause each of its Subsidiaries to maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Company and such Subsidiaries. The
Company will permit any authorized representatives designated by any Lender at
the expense of that Lender, to visit and inspect any of the properties of the
Company or any of its Subsidiaries, including its and their financial and
accounting records, and to make copies and take extracts therefrom (but not
records relating to intellectual property), and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may be reasonably requested.

6.08 Use of Proceeds of Loans. The Company shall use the proceeds of Loans for
general lawful corporate purposes, including, without limitation financing
working capital and capital expenditures, lending to its Subsidiaries and
acquiring other Persons or businesses so long as the acquisition is approved by
the board of directors of the Person being acquired.

6.09 Environmental Laws. The Company shall maintain and shall cause each of its
Subsidiaries to, conduct its operations and keep and maintain its property in
compliance with all Environmental Laws, except where the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.10 Subordination Agreements. If from time to time any Guarantor has any
material outstanding obligations owing to any Affiliate of the Company which has
not signed a Guarantor Subordination Agreement, the Company shall cause such
Affiliate to execute and deliver a Guarantor Subordination Agreement and deliver
to the Administrative Agent a signature and incumbency certificate of the
officers of each such Affiliate and cause such Guarantor to acknowledge each
such agreement.

6.11 Compliance with Laws. The Company shall maintain and shall cause each of
its Subsidiaries to, comply in all material respects with the requirements of
all Laws applicable to it, except in such instances in which (i) such
requirement of Laws is being contested in good faith by appropriate proceedings
diligently conducted or a bona fide dispute exists with respect thereto; or
(ii) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.12 Additional Guarantors. The Company may from time to time, with the
reasonable approval of the Administrative Agent, designate a Domestic Subsidiary
that is a Material Subsidiary as a Guarantor, and within 30 days of such
approval by the Administrative Agent, cause such Person to (a) become a
Guarantor by executing and delivering to the

 

46



--------------------------------------------------------------------------------

Administrative Agent a Guaranty Joinder Agreement or such other document as the
Administrative Agent shall reasonably deem appropriate for such purposes,
(b) become a “Seller” under the Purchase and Sale Agreement by executing and
delivering to the Administrative Agent a Seller Joinder Agreement (as defined in
the Purchase and Sale Agreement) or such other document as the Administrative
Agent shall reasonably deem appropriate for such purposes, and (c) deliver to
the Administrative Agent (w) documents of the types referred to in clauses (v),
(vii), (viii) and (ix) of Section 4.01(a) and, if applicable, Section 6.10,
(x) favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent, (y) stamped copies of
Uniform Commercial Code financing statements filed in all places required by
applicable Law to perfect the Liens of Mattel Factoring, Inc. under the Purchase
and Sale Agreement as a first priority Lien as to items of Specified Assets (as
defined in the Purchase and Sale Agreement) in which a security interest may be
perfected by the filing of financing statements, and (z) such other assurances,
certificates, documents or consents as the Administrative Agent may reasonably
require.

ARTICLE VII.

NEGATIVE COVENANTS

The Company agrees from the Closing Date until payment in full of all
Obligations and termination of the Aggregate Commitments and the Receivables
Purchase Agreement, unless Required Lenders shall otherwise give prior written
consent, the Company will perform all covenants in this Article VII.

7.01 Indebtedness. The Company will not, and will not permit any of its Material
Subsidiaries to, directly or indirectly incur, assume, guaranty or otherwise
become directly or indirectly liable with respect to any Indebtedness; except:

(a) Indebtedness permitted to be secured under Section 7.02;

(b) Non-Priority Indebtedness of the Company; and

(c) Non-Priority Indebtedness of Subsidiaries of the Company not exceeding 20%
of Consolidated Net Worth in the aggregate at any time.

7.02 Liens. The Company will not, and will not permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of the Company or any Subsidiary
except:

(a) Liens securing Indebtedness for borrowed money not exceeding, together with
the aggregate outstanding face amount of sales or discounting of notes or
receivables permitted under Section 7.04(e), $100,000,000 in aggregate principal
amount at any time;

(b) Liens existing on the date hereof;

 

47



--------------------------------------------------------------------------------

(c) Liens securing Indebtedness under the Receivables Purchase Agreement;

(d) Liens securing Indebtedness under Other Permitted Accounts Receivable
Financing Facilities or otherwise arising under transactions permitted pursuant
to Section 7.04;

(e) Liens listed on Schedule 7.02; and

(f) Liens on newly-acquired Capital Assets; provided that such Liens on Capital
Assets located in the United States shall not secure Indebtedness for borrowed
money in excess of $25,000,000.

7.03 Restriction on Fundamental Changes.

(a) The Company shall not, and shall not permit any of its Material Subsidiaries
to, engage in any material line of business substantially different from those
lines of business carried on by it on the date hereof.

(b) The Company shall not, and shall not suffer or permit any of its Material
Subsidiaries to, merge, consolidate with or into, or convey, transfer, lease or
otherwise dispose of whether in one transaction or in a series of transactions,
all or substantially all, of its assets to or in favor of any Person, except:

(i) (A) the Company may merge or consolidate with any other Person provided that
the Company shall be the continuing or surviving corporation, and (B) any
Material Subsidiary may merge or consolidate with any other Person provided that
the Company or a Material Subsidiary shall be the continuing or surviving
corporation; provided, further, that (1) if any transaction shall be between a
Subsidiary and a wholly-owned Subsidiary, a wholly-owned Subsidiary shall be the
continuing or surviving corporation, (2) no Default or Event of Default shall
result from such merger or consolidation, and (3) except where a wholly-owned
Subsidiary merges or consolidates with another wholly-owned Subsidiary or the
Company, no Default or Event of Default shall exist prior to such merger or
consolidation; and

(ii) any Subsidiary of the Company may sell all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or another
wholly-owned Subsidiary of the Company; provided that, in the event that any
such Subsidiary that sells all or substantially all of its assets (upon
voluntary liquidation or otherwise) to another wholly-owned Subsidiary of the
Company is a Guarantor and such wholly-owned Subsidiary of the Company is not a
Guarantor, then such wholly-owned Subsidiary shall guarantee the Obligations
under this Agreement and the other Loan Documents pursuant to a guaranty
agreement in form and substance reasonably satisfactory to the Administrative
Agent.

7.04 Sale or Discount of Receivables. The Company will not, and will not permit
any of its Domestic Subsidiaries to, directly or indirectly, sell with or
without recourse, or discount or otherwise sell for less than the face value
thereof any of its notes or accounts receivable, except:

(a) discounts offered in the ordinary course of business for early payment of
accounts receivable and negotiated settlements of bad debts and disputed
accounts receivable in the ordinary course of business;

 

48



--------------------------------------------------------------------------------

(b) sales of accounts receivable under the Receivables Purchase Agreement and
agreements entered into in connection therewith;

(c) sales of accounts receivable under Other Permitted Accounts Receivable
Financing Facilities;

(d) sales of accounts receivable where the Company believes in good faith that
the collectability of such accounts receivable is or may be jeopardized by the
distressed financial condition of the obligor under such accounts receivable;
and

(e) sales or discounting of any other notes or receivables, the aggregate
outstanding face amount of which does not exceed, together with the aggregate
outstanding principal amount of secured Indebtedness permitted under
Section 7.02(a), $100,000,000 in the aggregate at any time.

7.05 Leverage Ratio. The Company shall not permit, as of the last day of each
fiscal quarter, the ratio of (a) the sum of (i) Consolidated Funded Indebtedness
as of such date plus (ii) Combined Purchasers’ Investments as of such date to
(b) Consolidated EBITDA for the four consecutive fiscal quarters ending on such
date, to be greater than 3.00 to 1.

7.06 Interest Coverage Ratio. The Company shall not permit, as of the last day
of each fiscal quarter, the ratio of (a) Consolidated EBITDA for the four
consecutive fiscal quarters ending on such date to (b) interest incurred for the
four consecutive fiscal quarters ending on such date, including capitalized
interest and without regard to interest income, to be less than 3.50 to 1.

7.07 Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by the Company for the purpose of “purchasing” or
“carrying” any Margin Stock in any manner that would cause any Lender to be in
violation of Regulation U, of the Federal Reserve Board (or any other regulation
of the Federal Reserve Board) or the Exchange Act, in each case as in effect on
the date or dates of such borrowing and the use of such proceeds.

7.08 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of an Event of Default or Default if such action is taken or
condition exists.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following conditions or events shall
constitute an “Event of Default:”

(a) Failure to Make Payments When Due. (i) Failure by any Loan Party to pay any
required payment of principal under this Agreement or the Receivables Purchase
Agreement or of any Loan or any Notes, when due, whether at stated maturity, by
acceleration, by notice of prepayment or otherwise, (ii) failure by any Loan
Party to pay any required payment of interest under this Agreement or the
Receivables Purchase Agreement or on any Loan or any Note or any fees payable
pursuant to Article II for a period of five days or more after the date such
payment is due, or (iii) failure by any Loan Party to pay any other amount due
under this Agreement or the Receivables Purchase Agreement within 90 days after
written notice thereof; or

 

49



--------------------------------------------------------------------------------

(b) Default in Other Agreements. (i) Failure of the Company or any of its
Material Subsidiaries to pay or any default in the payment of any principal or
interest on any Indebtedness in an amount exceeding $15,000,000 or any default
in any other obligation for the payment of money in an amount in excess of
$15,000,000 beyond any period of grace allowed; or (ii) any breach or default
(unless cured or waived) with respect to any other term of any evidence of such
other Indebtedness for borrowed money in an amount exceeding $15,000,000 or of
any loan agreement, mortgage, indenture or other agreement relating thereto, and
such breach or default continues after the applicable grace or notice period, if
any, specified in the document relating thereto, if the effect of such failure,
default or breach is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness for borrowed money to become or be declared due prior to its
stated maturity; or

(c) Breach of Certain Covenants. Failure of the Company to perform or comply
with any term or condition contained in Sections 6.03(a), 6.04, 6.12 or Article
VII of this Agreement; or

(d) Breach of Warranty. Any of the Company’s or any other Loan Party’s
representations or warranties made in any Loan Document in writing pursuant
hereto or in connection herewith shall be false in any material respect on the
date as of which made; or

(e) Other Defaults Under Loan Documents. Failure of any Loan Party to perform or
comply with any other term or condition contained in any Loan Document to which
it is a party thereto, other than the conditions referred to in subsections (a),
(b), (c) and (d) above, and such default shall not have been remedied or waived
within 30 days after receipt of notice from the Administrative Agent or any
Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court having
jurisdiction in the premises shall enter a decree or order for relief in respect
of the Company or any of its Material Subsidiaries in an involuntary case under
any applicable Debtor Relief Law now or hereafter in effect, which decree or
order is not stayed, or (ii) any other similar relief shall be granted under any
applicable federal or state or applicable foreign Law; a petition for an
involuntary case shall be filed against the Company or any of its Material
Subsidiaries under any applicable Debtor Relief Law now or hereafter in effect
or a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of its Material

 

50



--------------------------------------------------------------------------------

Subsidiaries, or over all or substantially all of its property, shall have been
entered; or an interim receiver, trustee or other custodian of the Company or
any of its Material Subsidiaries for all or substantially all of the property of
the Company or any of its Material Subsidiaries shall be appointed
involuntarily; and the continuance of any such events in clause (ii) for 45 days
unless dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. The Company or any of
its Material Subsidiaries shall have an order for relief entered with respect to
it or commence a voluntary case under any applicable Debtor Relief Law now or
hereafter in effect, or shall consent to the entry of an order for relief in any
involuntary case, or to the conversion from an involuntary case, under any such
law, or shall consent to the appointment of or taking possession by a receiver,
liquidator, sequestrator, trustee or other custodian for all or substantially
all of its property; the making by the Company or any of its Material
Subsidiaries of any assignment for the benefit of creditors; or the inability or
failure of the Company or any of its Material Subsidiaries, or the admission by
the Company or any of its Material Subsidiaries in writing of its inability, to
generally pay its debts as such debts become due; or the Board of Directors of
the Company or any of its Material Subsidiaries adopts any resolution or
otherwise takes action to approve any of the foregoing; or

(h) Judgments. Any final money judgment involving in any case an amount in
excess of $20,000,000 or in excess of $40,000,000 in the aggregate at any one
time for all final judgments shall be entered or filed against the Company or
any Material Subsidiary or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 45 days or in any
event later than five days prior to the date of any proposed sale thereunder; or

(i) Dissolution. Any order, judgment or decree shall be entered against the
Company or any Material Subsidiary decreeing the dissolution or split up of the
Company and such order shall remain undischarged or unstayed for a period in
excess of 30 days; or

(j) ERISA. (i) An ERISA Event occurs, or (ii) the Company or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$125,000,000; or

(k) Loss of Property. All, or a substantial part of, the property, assets or
business of the Company or any Material Subsidiary shall be condemned or seized
and such condemnation or seizure shall have (after taking into account any
insurance or condemnation award) a Material Adverse Effect; or

(l) Cessation of Business. The Company or any Material Subsidiary shall at any
time voluntarily or involuntarily suspend its business or a substantial part
thereof which would constitute a substantial part of the business of the Company
and its Subsidiaries, taken as a whole, and would have a Material Adverse
Effect; or

(m) Servicer Default. A Servicer Default (as defined in the Receivables Purchase
Agreement) shall occur and be continuing; or

 

51



--------------------------------------------------------------------------------

(n) Change of Control. There occurs any Change of Control.

8.02 Remedies. If any Event of Default occurs, the Administrative Agent shall,
at the request of, or may, with the consent of, the Required Lenders,
(a) declare the Commitment of each Lender to be terminated, whereupon such
Commitments shall forthwith be terminated; (b) declare the unpaid principal
amount of all outstanding Loans, all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder or under any other Loan Document to
be immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Company; and
(c) exercise on behalf of itself and the Guaranteed Parties all rights and
remedies available to it and the Guaranteed Parties under the Loan Documents or
applicable Law; provided, however, that upon the occurrence of any event
specified in paragraph (f) or (g) of Section 8.01 above (in the case of clause
(ii) of paragraph (f) upon the expiration of the 45-day period mentioned
therein), the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations in respect of the Loan Documents shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III), ratably among them
in proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

8.04 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising, including
without limitation, under the Transaction Documents.

 

52



--------------------------------------------------------------------------------

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Company shall not have rights as a third party beneficiary of any of such
provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

53



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company or a
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Company. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be (a) a bank
with an office in the United States, or

 

54



--------------------------------------------------------------------------------

an Affiliate of any such bank with an office in the United States, and
(b) consented to by the Company at all times other than during the existence of
an Event of Default (such consent of the Company not to be unreasonably withheld
or delayed). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, after consulting with the Company, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, which successor shall be consented to by the Company at all times
other than during the existence of an Event of Default (such consent of the
Company not to be unreasonably withheld or delayed); provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arranger, Co-Syndication Agents or Co-Managing Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender.

 

55



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Company) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 9.10.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the

 

56



--------------------------------------------------------------------------------

Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Company or any
other Person to pay interest at the Default Rate;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(f) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby; or

(g) release all or substantially all the value of the Guaranty without the
written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders may be effected with the consent of
all Lenders other than Defaulting Lenders), except that (i) the Commitment of
such Defaulting Lender may not be increased or extended, the principal of or
(except as provided in the proviso clause (d) above) the rate of interest for
Loans of such Defaulting Lender or fees or other amounts payable hereunder or
under any other Loan Document to such Defaulting Lender may not be reduced
without the consent of such Defaulting Lender, (ii) any amendment, waiver or
consent may not postpone any

 

57



--------------------------------------------------------------------------------

date fixed by this Agreement or any other Loan Document for any payment of
principal, interest, fees or other amounts due to the Defaulting Lender without
the consent of such Defaulting Lender, (iii) any amendment, waiver or consent
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender, (iv) no amendment to the
exception of which this clause (iv) is a part shall be effective without the
consent of each Defaulting Lender, and (v) any amendment of, or consent or
waiver with respect to, Section 10.14 shall require the consent of the Required
Lenders and each Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Company or the Administrative Agent to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, then

 

58



--------------------------------------------------------------------------------

such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received by the intended recipient upon the posting thereof, provided that the
intended recipient is immediately delivered notice of such posting at the e-mail
address most recently provided to the Administrative Agent by such recipient;
provided further that if the relevant notice or communication is not posted
during the normal business hours of the recipient, then such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Company, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Company and the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Company and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.

 

59



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Company even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify the Administrative Agent, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Company. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Guaranteed
Party or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Guaranteed Parties; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising set-off rights in accordance with Section 10.08 (subject to the terms
of Section 2.11), or (c) any Lender form filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) or (c) of the preceding
proviso and subject to Section 2.11, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all actual and reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the actual and reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof

 

60



--------------------------------------------------------------------------------

(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Company or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed by Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Company or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Company or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).

 

61



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Company shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
30 days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Company is made to the Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of

 

62



--------------------------------------------------------------------------------

subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans; provided that such
Lender concurrently assigns a ratable portion of its Purchaser Commitment and
its Percentage of the Purchasers’ Investment under the Receivables Purchase
Agreement; and provided further that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

63



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to be a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 (which fee includes any
assignment fees in connection with the concurrent assignment of interests under
the Receivables Purchase Agreement); provided, however, that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or its Subsidiaries or Affiliates that are Distressed Persons,
or (C) a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Company (at its expense) shall execute and deliver
a Note to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at the Administrative Agent’s Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Company, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register the designation, and revocation or

 

64



--------------------------------------------------------------------------------

designation, of any Lender as a Defaulting Lender of which it has received
notice. The Register shall be available for inspection by the Company and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans; provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Company, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and (iv) such Lender
shall concurrently with any sale of a participation herein sell a ratable
participation in the Receivables Purchase Agreement and thereafter cause any
such participation to remain ratable with such participation in the Receivables
Purchase Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information

 

65



--------------------------------------------------------------------------------

(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and will agree to be obligated to
keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority purporting to have jurisdiction over it, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
provided that the Administrative Agent or the Lender, as the case may be, shall
disclose only the information required by such request and shall notify the
Company in advance of such disclosure so that the Company may seek an
appropriate protective order, (d) to any other party hereto, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement in writing containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.12(c) or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Company and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08 Set-off. In addition to any rights now or hereafter granted under
applicable Law and not by way of limitation of any such rights, upon the
occurrence of and during the continuance of any Event of Default (after the
giving of any notice and the expiration of any grace period contained in the
definition thereof), each Lender, each of its Affiliates and each subsequent
holder of any Note is hereby authorized by the Company at any time or from time
to time, without notice to the Company, or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate any and all
deposits (including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured but not

 

66



--------------------------------------------------------------------------------

including trust accounts) and any other indebtedness at any time held or owing
by that Lender or Affiliate (including, without limitation, branches or agencies
of such Lender or Affiliate wherever located) or that subsequent holder to or
for the credit or the account of the Company and to apply any such amounts in
accordance with the provisions of Section 2.11 irrespective of whether or not
that Lender, Affiliate or that subsequent holder shall have made any demand
hereunder and whether or not such deposits or other indebtedness are otherwise
fully secured and that Lender, Affiliate and subsequent holder is hereby
irrevocably authorized to permit such setoff and appropriation. Each Lender
agrees promptly to notify the Company and the Administrative Agent after any
such set-off and application made by such Lender or Affiliate; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Loans hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when they shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement and the other Loan Documents.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

67



--------------------------------------------------------------------------------

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Company is required to pay any additional amount to any
Lender or any Governmental Person for the account of any Lender pursuant to
Section 3.01, (iii) any Lender is not obligated to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, (iv) any Lender is a Defaulting Lender, (v) any Lender has not
consented to a proposed amendment, modification or waiver under this Agreement
that requires the consent of the Required Lenders pursuant to Section 10.01 (but
excluding in each case any Lender that has not consented to a proposed
amendment, modification or waiver under this Agreement that requires consent of
such Lender pursuant to either proviso contained in Section 10.01) of which such
proposed amendment, modification or waiver has otherwise been approved by the
Required Lenders, or (vi) any other circumstance exists hereunder that gives the
Company the right to replace a Lender as a party hereto, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
(the “Replacement Lender”) that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid or caused to be paid to the Administrative Agent
the assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) the Company shall, at its sole expense and effort require such Lender to
assign and delegate, without recourse, all of interests, rights and obligations
(including its Purchaser Commitment and its Percentage of the Purchasers’
Investments) under the Receivables Purchase Agreement to such Replacement Lender
that shall assume such obligations as a “Purchaser” thereunder; and

 

68



--------------------------------------------------------------------------------

(e) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14 Defaulting Lenders. (a) Notwithstanding anything contained in this
Agreement, if any Lender becomes a Defaulting Lender (defined below), then, to
the extent permitted by applicable Law,

(i) during any Default Period (defined below) with respect to such Defaulting
Lender, such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 10.01;

(ii) until such time as the Default Excess (defined below) with respect to such
Defaulting Lender shall have been reduced to zero, any prepayment of the Loans
shall, if the Company so directs at the time of making such prepayment, be
applied to the Loans of other Lenders as if such Defaulting Lender had no Loans
outstanding;

(iii) until such time as all Defaulted Payments (defined below) with respect to
such Defaulting Lender shall have been paid, the Administrative Agent may (in
its discretion) apply any amounts thereafter received by the Administrative
Agent for the account of such Defaulting Lender to satisfy such Defaulting
Lender’s obligations to make such Defaulted Payments until such Defaulted
Payments have been fully paid;

(iv) with respect to any Defaulting Lender with one or more Defaulted Loans,
such Defaulting Lender shall not be entitled to receive any commitment fee
pursuant to Section 2.07(a) for any Default Period with respect to such
Defaulting Lender (and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender);

(v) at the request of the Company, any Defaulting Lender may be replaced in
accordance with Section 10.13; and

(vi) no assignments otherwise permitted by Section 10.06 shall be made to a
Defaulting Lender or any of its Subsidiaries or Affiliates that are Distressed
Persons (as defined below).

(b) As used in this Agreement:

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s ratable portion of the aggregate Outstanding
Amount of the Loans of all Lenders (calculated as if all Defaulting Lenders had
funded all of their respective Defaulted Loans) over the aggregate outstanding
principal amount of all Loans of such Defaulting Lender.

 

69



--------------------------------------------------------------------------------

“Default Period” means, with respect to any Defaulting Lender,

(i) in the case of any Defaulted Loan, the period commencing on the date the
applicable Defaulted Loan was required to be extended to the Company under this
Agreement and ending on the earlier of the following: (x) the date on which
(A) the Default Excess with respect to such Defaulting Lender has been reduced
to zero (whether by the funding of any Defaulted Loan by such Defaulting Lender
or by the non-pro-rata application of any prepayment pursuant to
Section 10.14(a)(ii)) and (B) such Defaulting Lender shall have delivered to the
Company and the Administrative Agent a written reaffirmation of its intention to
honor its obligations hereunder with respect to its Commitment; and (y) the date
on which the Company, the Administrative Agent and the Required Lenders (and not
including such Defaulting Lender in any such determination, in accordance with
Section 10.14(a)(i)) waive the application of this Section 10.14 with respect to
such Defaulted Loans of such Defaulting Lender in writing;

(ii) in the case of any Defaulted Payment, the period commencing on the date the
applicable Defaulted Payment was required to have been paid to the
Administrative Agent or other Lender under this Agreement and ending on the
earlier of the following: (x) the date on which (A) such Defaulted Payment has
been paid to the Administrative Agent or other Lender, as applicable, together
with (to the extent that such Person has not otherwise been compensated by the
Company for such Defaulted Payment) interest thereon for each day from and
including the date such amount is paid but excluding the date of payment, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with its then-applicable policies regarding interbank
compensation (whether by the funding of any Defaulted Payment by such Defaulting
Lender or by the application of any amount pursuant to Section 10.14(a)(iii))
and (B) such Defaulting Lender shall have delivered to the Administrative Agent
or other Lender, as applicable, a written reaffirmation of its intention to
honor its obligations hereunder with respect to such payments; and (y) the date
on which the Administrative Agent and any such other Lender waive the
application of this Section 10.14 with respect to such Defaulted Payments of
such Defaulting Lender in writing; and

(iii) in the case of any Distress Event determined by the Administrative Agent
(in its good faith judgment) or the Required Lenders (in their respective good
faith judgment) to exist, the period commencing on the date of the applicable
Distress Event was so determined to exist and ending on the earlier of the
following: (x) the date on which (A) such Distress Event is determined by the
Administrative Agent (in its good faith judgment) or the Required Lenders (in
their respective good faith judgment) to no longer exist and (B) such Defaulting
Lender shall have delivered to the Company and the Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder with

 

70



--------------------------------------------------------------------------------

respect to its Commitment; and (y) such date as the Company and the
Administrative Agent mutually agree, in their sole discretion, to waive the
application of this Section 10.14 with respect to Distress Event of such
Defaulting Lender.

“Defaulted Loan” has the meaning specified in the definition of “Defaulting
Lender”.

“Defaulted Payment” has the meaning specified in the definition of “Defaulting
Lender”.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder (each such Loan, a “Defaulted
Loan”) within three Business Days of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to Administrative Agent or any
other Lender any other amount required to be paid by it hereunder (each such
payment, a “Defaulted Payment”) within three Business Days of the date when due,
unless the subject of a good faith dispute, or (c) as to which a Distress Event
has occurred, in each case in clauses (a), (b) and (c) above, for so long as the
applicable Default Period is in effect, or (d) is a “Defaulting Purchaser” under
the Receivables Purchase Agreement (as such term is defined therein).

“Distress Event” means, with respect to any Person (each, a “Distressed
Person”), (i) a voluntary or involuntary case (or comparable proceeding) has
been commenced with respect to such Person under any Debtor Relief Law, (ii) a
custodian, conservator, receiver or similar official has been appointed for such
Person or for any substantial part of such Person’s assets, (iii) both (a) after
the date hereof, such Person has consummated a forced (in the good faith
judgment of the Administrative Agent) liquidation, merger, sale of assets or
other transaction resulting, in the good faith judgment of the Administrative
Agent, in a change of ownership or operating control of such Person supported in
whole or in part by guaranties, assumption of liabilities or other comparable
credit support of (including without limitation the nationalization or
assumption of ownership or operating control by) any Governmental Person and
(b) the Administrative Agent (in its good faith judgment) or the Required
Lenders determine (in their respective good faith judgment) that such event
materially increases the risk that such Person could reasonably be expected to
default in performing its obligations hereunder for so long as the
Administrative Agent (in its good faith judgment) or the Required Lenders (in
their respective good faith judgment) so determine, or (iv) such Person has made
a general assignment for the benefit of creditors or has otherwise been
adjudicated as, or determined by any Governmental Person having regulatory
authority over such Person or its assets to be, (a) insolvent or bankrupt or
(b) deficient in meeting any capital adequacy or liquidity requirement of any
Governmental Person applicable to such Person and as a result of such deficiency
either (x) is no longer permitted by such Governmental Person to continue
operations or (y) the Administrative Agent (in its good faith judgment) or the
Required Lenders determine (in their respective good faith judgment) that such
Person could reasonably be expected to no longer be able to continue operations.

 

71



--------------------------------------------------------------------------------

Notwithstanding the foregoing, with respect to a Lender which as of the date
hereof is already majority owned by a Governmental Person or instrumentality, if
such Governmental Person increases its ownership interest in such Lender, such
event alone will not trigger clause (iii)(a) above and for purposes of clarity
clause (iii)(a) is not intended to cover such event.

“Distressed Person” has the meaning specified in the definition of “Distress
Event”.

10.15 Applicable Law.

(a) This Agreement, any Notes and the other Loan Documents (other than the
Guaranty which shall be governed by California law) shall be governed by, and
shall be construed and enforced in accordance with, the internal laws of the
State of New York, without regard to conflicts of laws principles.

(b) Any legal action or proceeding with respect to this Agreement may be brought
in the courts of the State of New York sitting in the county of New York or of
the United States for the Southern District of such State, and by execution and
delivery of this Agreement, each of the Administrative Agent, the Company and
the Lenders consents, for itself and in respect of its property, to the
non-exclusive jurisdiction of those courts. Each of the Administrative Agent,
the Company and the Lenders irrevocably waives any objection to the laying of
forum non conveniens, which it may now or hereafter have to the bringing of any
action or proceeding in such jurisdiction in respect of this Agreement or any
other Transaction Document. The Administrative Agent, the Company and the
Lenders each waive personal service of any summons, complaint or other process,
which may be made by any other means permitted by New York law.

10.16 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger and the Lenders

 

72



--------------------------------------------------------------------------------

are arm’s-length commercial transactions between the Company and its Affiliates,
on the one hand, and the Administrative Agent and the Arranger, on the other
hand, (B) the Company has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Company is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arranger and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Company or any of its Affiliates or any
other Person and (B) neither the Administrative Agent, the Arranger nor any
Lender has any obligation to the Company or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents and (iii) the Administrative Agent,
the Arranger and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and its Affiliates, and neither the Administrative Agent, the Arranger
nor any Lender has any obligation to disclose any of such interests to the
Company or its Affiliates. To the fullest extent permitted by law, the Company
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.18 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.19 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Company in accordance with the Act. The
Company shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amended and
Restated Credit Agreement to be duly executed and delivered by their proper and
duly authorized officers as of the day and year first above written.

 

MATTEL, INC. By:  

/s/ Dianne Douglas

Name:  

Dianne Douglas

Title:  

SVP and Treasurer

Mattel, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Liliana Claar

Name:   Liliana Claar Title:   Vice President

Mattel, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ J. Casey Cosgrove

Name:  

J. Casey Cosgrove

Title:  

Vice President

Mattel, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITICORP USA, INC. By:  

/s/ Henry H. Schwake

Name:  

Henry H. Schwake

Title:  

Managing Director

Mattel, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

COMERICA BANK By:  

/s/ Fatima Arshad

Name:  

Fatima Arshad

Title:  

Assistant Vice President

Mattel, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIRST COMMERCIAL BANK,

LOS ANGELES BRANCH

By:  

/s/ Wen-Han Wu

Name:  

Wen-Han Wu

Title:  

Deputy General Manager

Mattel, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Marianne T. Meil

Name:  

Marianne T. Meil

Title:  

Senior Vice President

Mattel, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MANUFACTURERS & TRADERS TRUST COMPANY By:  

/s/ Penelope J. Beckwith

Name:  

Penelope J. Beckwith

Title:  

Vice President

Mattel, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD. By:  

/s/ Raymond Ventura

Name:  

Raymond Ventura

Title:  

Deputy General Manager

Mattel, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE By:  

/s/ Nigel Elvey

Name:  

Nigel Elvey

Title:  

Vice President

Mattel, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH By:  

/s/ Simon Keung

Name:  

Simon Keung

Title:  

EVP & CFO

By:  

/s/ David Loh

Name:  

David Loh

Title:  

Chief Lending Officer

Mattel, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Annabella Guo

Name:  

Annabella Guo

Title:  

Director

Mattel, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC By:  

/s/ William McGinty

Name:  

William McGinty

Title:  

Senior Vice President

Mattel, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

UNION BANK, N.A. By:  

/s/ Peter Thompson

Name:  

Peter Thompson

Title:  

Vice President

Mattel, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Conan Schleicher

Name:  

Conan Schleicher

Title:  

Vice President

Mattel, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:  

/s/ Julius Young

Name:  

Julius Young

Title:  

Senior Vice President

Mattel, Inc.

Fourth Amended and Restated Credit Agreement

Signature Page